Citation Nr: 9929765	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bilateral pes planus, and hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had honorable service from October 1980 to August 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

Service connection for bilateral pes planus, and hallux 
valgus were denied in a rating decision in November 1990.  
The veteran was notified of the denial of benefits, and 
submitted a timely notice of disagreement as to the issue of 
pes planus.  He did not disagree with the denial of service 
connection for hallux valgus.  A statement of the case (SOC) 
was issued on the issue of service connection for pes planus.  
However the veteran did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  That is the last final decision on any basis.

The Board remanded this claim in June 1998 to schedule the 
veteran for a Travel Board.  The veteran was scheduled for a 
video Board hearing, in lieu of a Travel Board, but later 
withdrew the request, and the claim has now been returned to 
the Board for adjudication.

It is noted that an additional statement has been received 
from the veteran while the case was at the Board.  There is 
no pertinent evidence received requiring remand pursuant to 
38 C.F.R. § 20.1304.  To the extent that additional 
contentions were advanced, they will be discussed in the 
Reasons and Bases as appropriate.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  Service connection for bilateral pes planus, and hallux 
valgus was denied in a November 1990 rating decision.  The 
veteran was notified of that decision and failed to timely 
complete his appeal.  This is the last final denial on any 
basis.

3. The evidence received into the record since the November 
1990 denial, including private and VA medical records is 
cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's November 1990 
decision denying entitlement to service connection for 
bilateral pes planus, and hallux valgus is not new and 
material, but rather is duplicative of evidence already 
submitted; therefore, the veteran's claims have not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
The definition of what is "material" evidence has been 
recently clarified in the Hodge case.  The Board can proceed 
in this case, as "new" evidence as defined in both Hodge 
and pre-Hodge situations has remained unchanged.  As 
discussed below, the evidence in this case is not "new".

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for bilateral pes planus, and hallux valgus, by rating 
decision of November 1990. The veteran was notified of that 
denial.  He submitted a timely notice of disagreement as to 
the issue of service connection for pes planus.  He did not 
disagree with the denial of service connection for hallux 
valgus.  A statement of the case (SOC) was issued on the 
issue of pes planus.   However the veteran did not timely 
file an appeal.  Consequently, that determination is final as 
to both issues.  38 U.S.C.A. § 7105.  That is the last final 
decision on any basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, induction and separation examinations, and VA 
examination.  At that time, the veteran, basically made the 
same assertions about his entitlement as he is currently.  
The evidence of record at that time, it was held, indicated 
that pes planus existed prior to service, and was not caused 
or aggravated by any incident or trauma during service.  It 
was held that hallux valgus was first shown in the post-
service period, and was not shown to be related to service.  

A VA examination in October 1990, confirmed mild pes planus 
and hallux valgus.  As noted, the veteran was notified of the 
denial of benefits, as noted, while he disagreed with the 
finding as to pes planus, he did not disagree with the denial 
of service connection for hallux valgus.  He then failed to 
complete a timely appeal as to either issue.  Consequently, 
the determinations are final.  This represents the last final 
denial on any basis.

In August 1995, appellant applied to reopen his claims for 
service connection for bilateral pes planus, and hallux 
valgus.  The RO in March 1996, confirmed the prior decision 
as the appellant did not submit any new and material evidence 
to reopen the claims.  

In July 1997, a hearing was held at the RO in which the 
veteran offered testimony in support of his claims. 

The claim was Remanded by the Board in June 1998 for a Travel 
Board hearing.  The veteran subsequently withdrew his request 
for a hearing and the case was returned to the Board for 
adjudication.

Evidence received subsequent to the November 1990 rating, 
consisted primarily of copies of duplicate copies of previous 
files, VA and private medical records, reports, and 
examinations or records showing current impairment.  The 
additional evidence does not contain a competent expert 
opinion relating any current bilateral pes planus, and hallux 
valgus disorder, if present, with any in-service injury, 
event, or complaint. In this regard, the Board notes that the 
appellant is not qualified to make that medical connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus this 
evidence is not "new"  as it is redundant and cumulative, 
in addition, it is not "material" to the issue at hand in 
this case, specifically, the incurrence, or aggravation of a 
chronic bilateral pes planus, and/or hallux valgus disorder 
during service.  The appellant's testimony essentially 
reiterates contentions which were considered in the previous 
denial and the additional medical evidence provides no basis 
to relate the presence of any current bilateral pes planus, 
and/or hallux valgus pathology to service or any incident 
therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current bilateral pes 
planus, and/or hallux valgus pathology and the appellant's 
period of active duty, the appellant's claim for entitlement 
to service connection for a bilateral pes planus, and/or 
hallux valgus disorder is not reopened. 


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for bilateral pes 
planus and hallux valgus and the benefits sought on appeal 
are denied. 


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

